DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-8, 10-17, and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Grabner et al (US 2019/0147221) discloses “estimating the pose of the object using the plurality of two-dimensional projections of the three-dimensional bounding box includes applying a perspective-n-point (PnP) problem using correspondences between the predicted two-dimensional projections and three-dimensional points of the three-dimensional bounding box that correspond to the predicted two-dimensional projections.”
	
Balan et al (US 2019/0325600) discloses comparing a 3D model of an object filtering the plurality of sets of 2D-3D point correspondences, determining candidate poses from filtered plurality of sets of 2D-3D point via perspective-n-point process, and determining reprojection error for the reprojected 3D points and validating candidate pose if the reprojection error is below a threshold error (¶67). 
	Kolagunda et al (US 2019/0266388) discloses optimizing the estimated 3D pose and a homography mapping between the first and second images to minimize a distance between 2D landmark points in the second image and corresponding projected 3D landmarks points in the second image (¶49).
	Chen (US 2019/0139297) discloses intersecting 2D projection of image and 3D point (¶67).



	
. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486